™ Release Immediately Monsanto Company 800 North Lindbergh Blvd St. Louis, Missouri 63167 Contact Media – KelliPowers (314-694-4003) MONSANTO REITERATES CONFIDENCE IN ABILITY TO REACH 2 President and CEO Hugh Grant Previews Yield Results Supporting Blockbuster New Products and Reaffirms Earnings Per Share and Cash Flow Guidance for 2010 ST. LOUIS (Dec. 8, 2009) – Monsanto Company (NYSE: MON) is on track in its operational path to reach its 2012 financial commitments, President and CEO Hugh Grant will tell investors today.Speaking at the Bank of America Merrill Lynch 2009 Global Industries Conference in New York, Grant also will preview yield results the company plans to release later today as promising indicators for 2010 and the path toward 2012.
